Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment

3.	The amendments filed on 10/19/2022 have been fully considered and are made of record.
	a. Claim 15 has been amended.

Response to Arguments

4.	Applicant's arguments filed on 10/19/2022 have been fully considered but they are not persuasive. 
Regarding 103 rejection, applicant argued for independent claim 1 in page 2 that “Applicant respectfully submits that the Examiner’s assertion regarding the identification of the unidentified elements of FIG. 2 as the “tension member” of Applicant’s claim is unsupported by the reference”. Examiner respectfully disagrees.

Tiernan teaches transmitter coil 202 and receiver coil 204 is placed near material under test and detecting damage of material under test in Fig. 2. Fig. 2 does not explicitly mentions what is material under test but the language of para [0010] discloses that Fig. 2 definitely has material under test. Examiner has interpreted secondary reference Olsen to contain the tension member to me inspected as same way of Tiernan’s material under test.

Therefore, material under test is the device under test or the tension member in Fig. 2 (See [0008]-[0010]). 
Therefore, Tiernan teaches material under test of Fig. 2 is the tension member.
Therefore the rejection stands.
Therefore applicant’s arguments are not persuasive.

Claim Rejections - 35 USC § 103

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tiernan et al. (Pub NO. US 2013/0214771 A1; hereinafter Tiernan) in view of Olsen et al. (Patent NO. US 5,890,564 A; hereinafter Olsen).
Regarding Claim 1, Tiernan teaches a health monitoring system (system in Fig. 2; See [0006]-[0013]) for an electrically-conductive member (material under test of Fig. 2 is the; See [0080]-[0081]), comprising: 
a transmitter (202 in Fig. 2; See [0010]) including a transmitter coil (202 in Fig. 2; See [0010]) configured for placement at the member (material under test of Fig. 2 is the member and transmitter and receiver are placed near material under test; See [0010]); 
a receiver (204 in Fig. 2 and Fig. below; See [0010]) configured to be positioned at the member (material under test of Fig. 2 and fig. below is the member and transmitter and receiver are placed near material under test; See [0010]); and 
a controller (controller within the probe 200 in Fig. 2; See [0049]) operably connected to the transmitter and the receiver (probe 200 is connected to 202 and 204 in Fig. 2; See [0010]-[0013]), the controller configured to: 
direct an alternating current through the transmitter coil (See [0009]-[0010]), resulting in the generation of a magnetic field and eddy currents at the transmitter coil (See [0010]); and 
evaluate fluctuations in the magnetic field detected at the receiver (See [0010-[0013]), the fluctuations indicative of wear or damage to the member (See [0008]).
Tiernan is silent about of an elevator system belt and material under tension.
Olsen teaches conductive tension member of an elevator system belt (See abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Tiernan by using an elevator system belt, as taught by Olsen in order to inspect hoisting rope (Olsen; Col. 1, Lines 5-10).
Regarding Claim 2, Tiernan in view of Olsen teaches the health monitoring system of claim 1. Tiernan further teaches wherein the controller is configured to identify a weakest location of the tension member (growth rate of defect, therefore detecting the weakest location of defect; See [0052]-[0053]).
Regarding Claim 3, Tiernan in view of Olsen teaches the health monitoring system of claim 1. Tiernan further teaches wherein the controller is configured to compare a present evaluation to one or more previous evaluations to determine progression of damage or wear of a tension member (defect curve in Fig. 6 can be used to compare with previous evaluation; See [0053]).
Regarding Claim 4, Tiernan in view of Olsen teaches the health monitoring system of claim 1. Tiernan further teaches further comprising multiple sets of transmitters and receivers (transmitter is driver and receiver is eddy current sensor; See [0018]-[0021]), each set configured to evaluate a portion of the belt (belt is the structure; See [0018]).
Regarding Claim 5, Tiernan in view of Olsen teaches the health monitoring system of claim 1. Tiernan further teaches wherein the wear or damage includes one or more of breakage of the tension member (break in a tension wire; See [0083]), wrinkled fibers, variations in fiber density and/or amount of inter-fiber contact, or variations in a matrix material of the tension member.
Regarding Claim 6, Tiernan teaches a system (system in Fig. 2; See [0006]-[0013]), comprising: 
one or more electrically-conductive members (material under test of Fig. 2 is the member; See [0008]-[0010], [0080]-[0081]);
a health monitoring system for the one or more tension members (health monitoring system in Fig. 2; See [0006]-[0013]), including: 
a transmitter (202 in Fig. 2; See [0010]) including a transmitter coil (202 in Fig. 2; See [0010]) located the member (material under test of Fig. 2 is the tension member and transmitter and receiver are placed near material under test; See [0010]); 
a receiver (204 in Fig. 2; See [0010]) located at the tension member (material under test of Fig. 2 is the tension member and transmitter and receiver are placed near material under test; See [0010]); and 
a controller (controller within the probe 200 in Fig. 2; See [0049]) operably connected to the transmitter and the receiver (probe 200 is connected to 202 and 204 in Fig. 2; See [0010]-[0013]), the controller configured to: 
direct an alternating current through the transmitter coil (See [0009]-[0010]), resulting in the generation of a magnetic field and eddy currents at the transmitter coil (See [0010]); and 
evaluate fluctuations in the magnetic field detected at the receiver (See [0010-[0013]), the fluctuations indicative of wear or damage to the tension member (See [0008]).

Tiernan is silent about an elevator system is tension member, comprising: a hoistway; an elevator car movable along the hoistway; one or more electrically-conductive tension members operably connected to the elevator car to move the elevator car along the hoistway; 
Olsen teaches an elevator system is tension member (elevator system 12 in Fig. 1; See abstract, Col. 3, Lines 15-25), comprising: 
a hoistway (See Col. 3, Lines 15-25); 
an elevator car movable along the hoistway (car 14 is movable through hoistway in Fig. 1; See Col. 3, Lines 15-25); 
one or more electrically-conductive tension members (electrically-conductive tension member 18 in Fig. 1; See Col. 3, Lines 15-25) operably connected to the elevator car to move the elevator car along the hoistway (See Col. 3, Lines 15-25);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Tiernan by using an elevator system, comprising: a hoistway; an elevator car movable along the hoistway; one or more electrically-conductive tension members operably connected to the elevator car to move the elevator car along the hoistway, as taught by Olsen in order to inspect hoisting rope (Olsen; Col. 1, Lines 5-10).
Regarding Claim 7, Tiernan in view of Olsen teaches the elevator system of claim 6. Tiernan further teaches wherein the health monitoring system is configured for continuous monitoring of the tension member (monitoring system in Fig. 2 is continuously monitoring; See [008]-[0013]).
Regarding Claim 8, Tiernan in view of Olsen teaches the elevator system of claim 6. Olsen further teaches wherein locations of wear or damage of the tension member is located on the tension member utilizing elevator control system position information (See Col. 3, Lines 25-35).
Regarding Claim 9, Tiernan in view of Olsen teaches the elevator system of claim 6. Tiernan further teaches wherein the controller is configured to compare a present evaluation to one or more previous evaluations to determine progression of damage or wear of a tension member (defect curve in Fig. 6 can be used to compare with previous evaluation; See [0053]).
Regarding Claim 10, Tiernan in view of Olsen teaches the elevator system of claim 6. Tiernan further teaches further comprising multiple sets of transmitters and receivers (multiple sets of sensor array has multiple sets of transmitter and receiver; See [0059]), each set configured to evaluate at least one tension member of the one or more tension members (each array has own ID, therefore to evaluate at least one tension member; See [0059]).
Regarding Claim 11, Tiernan in view of Olsen teaches the elevator system of claim 10. Tiernan further teaches wherein the sets of transmitters and receivers are staggered in location along the hoistway (See Fig. 2 and Fig. below).

    PNG
    media_image1.png
    741
    779
    media_image1.png
    Greyscale

Regarding Claim 12, Tiernan in view of Olsen teaches the elevator system of claim 6. Olsen further teaches wherein the tension member comprises a plurality of fibers disposed in a matrix material (See Col. 1, Lines 59-65).
Regarding Claim 13, Tiernan in view of Olsen teaches the elevator system of claim 12. Tiernan further teaches wherein the wear or damage includes one or more of breakage of fibers of the tension member (break in a tension wire; See [0083]), wrinkled fibers, variations in fiber density and/or amount of inter-fiber contact, or variations in a matrix material of the tension member.
Regarding Claim 14, Tiernan in view of Olsen teaches the elevator system of claim 6. Olsen further teaches wherein the one or more tension members are retained in a jacket (See Col. 1, Lines 20-40).
Regarding Claim 15, Tiernan teaches a method (method in Fig. 2; See [0006]-[0013]) of health monitoring of an electrically-conductive member (material under test of Fig. 2 is the member; See [0010]; See [0080]-[0081]), comprising:
directing an alternating current (See [0009]-[0010]) through a coil of a transmitter (202 in Fig. 2; See [0010])  located at a member of an elevator system (See Fig. 2; See [0010]);
generating one or more magnetic fields and eddy currents at the transmitter via the alternating current (See [0010]-[0013]); and
evaluating the tension member (See [0010-[0013]) by detecting fluctuations in the magnetic field at a receiver (204 in Fig. 2 and Fig. below; See [0010]) located at the member (204 is located at the member in Fig. 2), the fluctuations indicative of wear and or damage to the tension member (See [0008]).

Tiernan is silent about tension member of an elevator system.
Olsen teaches tension member of an elevator system (See abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Tiernan by using tension member of an elevator system, as taught by Olsen in order to inspect hoisting rope (Olsen; Col. 1, Lines 5-10).
Regarding Claim 16, Tiernan in view of Olsen teaches the method of claim 15. Tiernan further teaches further comprising comparing a present evaluation to one or more previous evaluations (defect curve in Fig. 6 can be used to compare with previous evaluation; See [0053]) to determine progression of damage or wear of a tension member (growth rate of defect is progression of damage, therefore detecting the weakest location of defect; See [0052]-[0053]).
Regarding Claim 17, Tiernan in view of Olsen teaches the method of claim 15. Olsen further teaches further comprising determining locations of wear or damage of the tension member on the tension member utilizing elevator control system position information (See Col. 3, Lines 25-35).
Regarding Claim 18, Tiernan in view of Olsen teaches the method of claim 15. Tiernan further teaches further comprising evaluating multiple tension members of the elevator system (each array has own ID, therefore to evaluate at least one tension member; See [0059]) via multiple sets of transmitters and receivers (multiple sets of sensor array has multiple sets of transmitter and receiver; See [0059]).
Regarding Claim 19, Tiernan in view of Olsen teaches the method of claim 15, wherein the tension member comprises a plurality of fibers (Olsen; See Col. 1, Lines 59-65) disposed in a matrix material (Tiernan has matrix of sensor array; [059]).
Regarding Claim 20, Tiernan in view of Olsen teaches the method of claim 15, wherein the wear or damage includes one or more of breakage of fibers (Olsen; See Col. 1, Lines 59-65) of the tension member (Tiernan has break in a tension wire; See [0083]), wrinkled fibers, variations in fiber density and/or amount of inter-fiber contact, or variations in a matrix material of the tension member.

Conclusion


7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZANNATUL FERDOUS whose telephone number is (571)270-0399. The examiner can normally be reached Monday through Friday 8am to 5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phan Huy can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZANNATUL FERDOUS/Examiner, Art Unit 2858


/CHRISTOPHER P MCANDREW/Primary Examiner, Art Unit 2858